Citation Nr: 1003109	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-19 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 for a left 
femur disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1972 to 
December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for "a 
left femur condition."  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veteran claims that he has additional left femur 
disability due to improper treatment by VA medical staff 
following a December 1979 motor vehicle accident.  The claims 
file reflects that in October 2007, the RO requested an 
opinion only from the VA examiner.  There are no current 
records on the Veteran's present condition in the file.  In 
his September 2007 letter, the Veteran asserted he cannot 
currently stand in one place due to ankle and foot strain, 
his left shoe requires a custom lift, and his spine is 
imbalanced.  He said he was currently being treated for 
bulging back discs.  On remand, the Veteran should be given a 
physical examination to determine his present disability.  

Additionally, the examiner should comment on the 1982 journal 
article submitted by the Veteran in June 2008.  The examiner 
should also specifically determine whether the there a 
50 percent probability or greater that the proximate cause of 
any current left femur disability was not reasonably 
foreseeable by VA medical care providers in providing 
treatment.  This determination should be based on what a 
reasonable health care provider would have seen.  

Accordingly, the case is REMANDED for the following action: 

1. Return the claims folder to the October 
2007 VA examiner (or another physician if 
unavailable), to physically examine the 
Veteran and provide further comment.  The 
claims folder and a copy of this remand 
must be made available to the examiner in 
conjunction with the examination.  

The examiner should determine: 
*	Whether any current left femur 
disability exists, and if so, the 
nature and etiology of the 
disability; 
*	(if a left femur disability exists 
and is due to VA treatment) whether 
it was due to carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of the 
VA hospital care or medical 
treatment; or 
*	whether the additional left femur 
disability was not reasonably 
foreseeable by VA medical care 
providers and was not an ordinary 
risk of the treatment provided.  

The examiner is also asked to comment on 
the 1982 journal article regarding Rush 
pin fixation (pertinent areas are 
highlighted and marked).  

All conclusions should be supported with 
rationale.  

2. Re-adjudicate the claim for 
compensation under 38 U.S.C.A. § 1151 for 
a left femur disability.  If the decision 
remains in any way adverse to the 
appellant, he and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

